44 A.3d 1146 (2012)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Shiem GARY, Respondent.
No. 622 EAL 2011.
Supreme Court of Pennsylvania.
May 14, 2012.

ORDER
PER CURIAM.
AND NOW, this 14th day of May 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Were the police permitted to conduct a warrantless search of defendant's SUV for marijuana where, during a traffic stop, they could smell marijuana emanating from the vehicle, defendant informed police that he had marijuana in the SUV, and the officers had not had the opportunity to obtain a warrant prior to stopping the vehicle?
b. Should this Court adopt the federal automobile exception to the warrant requirement?